Title: List of Groceries for Gamble & Temple, [6 August 1795?]
From: Jefferson, Thomas
To: Gamble & Temple



[6 Aug. 1795?]

 75. ℔ of coffee, as old as you can. (not green)
125. ℔ brown sugar. clean and dry.
 50. ℔ white sugar. single refined.
[10.] ℔ chocolate
 50. ℔ rice.
 25 ℔ of water biscuit. what they call crackers.
[10.] ℔ of raisins
 10. ℔ of bitter almonds
  3. ℔ black pepper
  1. ℔ allspice

  ¼ ℔ nutmeg
  ¼ ℔ cloves
  ¼ ℔ cinnamon
  ¼ ℔ ginger
  5. ℔ sago
  a keg of cod’s tongues and sounds.
 50. ℔ myrtle wax candles, moulded. (no other kind)
 15. gallons good French brandy.
         Molasses.
    dried figs.
    do. dates.
    cheese
    tea
    vinegar.
 1. ℔ blacking
50. bush. salt
   cranberries
   lamp oil
